Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on February 17, 2022.
3.	Claims 1-12 and 14-19 are pending in this application.
4.	Claims 1, 3, 6, 15 and 19 have been amended. Claims 14 and 20 have been canceled.

Allowable Subject Matter
5.	Claims 1-12 and 14-19 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 has been found allowable because the prior art of record fails to teach or reasonable suggest the combination of the following features:
“mapping an original sample to a mapped sample based on a bit depth of the original sample and a maximum allowed error; 
determining a residue of the mapped sample based on a mapped previous reconstructed sample; 
applying a modulo addition to the residue to generate a biased residue; 
quantizing the biased residue based on the maximum allowed error to generate a quantized biased residue; and
 encoding a value corresponding to the quantized biased residue to generate an encoded value, wherein a reconstruction error for a high priority sample value is less than or equal to that for other values of the original sample.“ (Please refer to Non-final rejection dated 02/04/2022).
	Independent claim 15 has been found allowable because the prior art of record fails to teach or reasonable suggest the combination of the following features:
“decoding an encoded value corresponding to an original sample of the frame to generate a decoded value corresponding to a quantized biased residue; 
performing inverse quantization on the decoded value to generate a reconstructed biased residue; 
adding a prediction of a mapped previous reconstructed sample to the reconstructed biased residue to generate a reconstructed biased sample; 
applying a modulo subtraction to the reconstructed biased sample to generate a mapped reconstructed sample; and 
inverse mapping the mapped reconstructed sample to an unmapped reconstructed sample based on a high priority sample value, a bit depth of the original sample and a maximum allowed error, wherein a reconstruction error for the high priority sample value is less than or equal to that for other values of the original sample“(Please refer to Non-final rejection dated 02/04/2022).
Independent claim 19 has been found allowable because the prior art of record fails to teach or reasonable suggest the combination of the following features:
“mapping an original sample to a mapped sample based on a bit depth of the original sample and a maximum allowed error; 
determining a residue of the mapped sample based on a mapped previous reconstructed sample; 
applying a modulo addition to the residue to generate a biased residue; quantizing the biased residue based on the maximum allowed error to generate a quantized biased residue; 
encoding a value corresponding to the quantized biased residue to generate an encoded value for storage in a storage medium; 
decoding the encoded value to generate a decoded value corresponding to a quantized biased residue; 
performing inverse quantization on the decoded value to generate a reconstructed biased residue; 
adding a prediction of a mapped previous reconstructed sample to the reconstructed biased residue to generate a reconstructed biased sample; 
applying a modulo subtraction to the reconstructed biased sample to generate a mapped reconstructed sample; and 
inverse mapping the mapped reconstructed sample to an unmapped reconstructed sample based on a high priority sample value, a bit depth of the original sample and a maximum allowed error,
 wherein a difference between the original sample and the unmapped reconstructed sample for a high priority sample value is less than or equal to that for other values of the original sample.” (Please refer to Non-final rejection dated 02/04/2022).
Dependent claims 2-12, 14 and 16-18 are allowed by virtue of their dependency to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

References cited, not relied upon
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ihara et al.(US 10,645,386 B1)
Park et al.(US 9,143,791 B2)
Lee et al.(US 20100322308 A1)
Lee et al.(US 20030147470 A1)

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482